Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6275 Page 1 of 39



     
                                                            (;+,%,7
                                                               5('$&7('




     
                                                              (;+,%,7
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6276 Page 2 of 39




                                   EXHIBIT 32
                                   Page 0903
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6277 Page 3 of 39




                                   EXHIBIT 32
                                   Page 0904
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6278 Page 4 of 39




                                   EXHIBIT 32
                                   Page 0905
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6279 Page 5 of 39




                                   EXHIBIT 32
                                   Page 0906
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6280 Page 6 of 39




                                   EXHIBIT 32
                                   Page 0907
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6281 Page 7 of 39




                                   EXHIBIT 32
                                   Page 0908
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6282 Page 8 of 39




                                   EXHIBIT 32
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6283 Page 9 of 39




                                   EXHIBIT 32
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6284 Page 10 of 39




                                   EXHIBIT 32
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6285 Page 11 of 39




                                   EXHIBIT 32
                                   Page 0912
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6286 Page 12 of 39




                                   EXHIBIT 32
                                   Page 0913
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6287 Page 13 of 39




                                   EXHIBIT 32
                                   Page 0914
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6288 Page 14 of 39




                                   EXHIBIT 32
                                   Page 0915
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6289 Page 15 of 39




                                   EXHIBIT 32
                                   Page 0916
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6290 Page 16 of 39




                                   EXHIBIT 32
                                   Page 0917
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6291 Page 17 of 39




                                   EXHIBIT 32
                                   Page 0918
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6292 Page 18 of 39




                                   EXHIBIT 32
                                   Page 0919
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6293 Page 19 of 39




                                   EXHIBIT 32
                                   Page 0920
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6294 Page 20 of 39




                                   EXHIBIT 32
                                   Page 0921
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6295 Page 21 of 39




                                   EXHIBIT 32
                                   Page 0922
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6296 Page 22 of 39




                                   EXHIBIT 32
                                   Page 0923
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6297 Page 23 of 39




                                   EXHIBIT 32
                                   Page 0924
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6298 Page 24 of 39




                                   EXHIBIT 32
                                   Page 0925
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6299 Page 25 of 39




                                   EXHIBIT 32
                                   Page 0926
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6300 Page 26 of 39




                                   EXHIBIT 32
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6301 Page 27 of 39




                                   EXHIBIT 32
                                   Page 0928
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6302 Page 28 of 39




                                   EXHIBIT 32
                                   Page 0929
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6303 Page 29 of 39




                                   EXHIBIT 32
                                   Page 0930
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6304 Page 30 of 39




                                   EXHIBIT 32
                                   Page 0931
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6305 Page 31 of 39




                                   EXHIBIT 32
                                   Page 0932
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6306 Page 32 of 39




                                   EXHIBIT 32
                                   Page 0933
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6307 Page 33 of 39




                                   EXHIBIT 32
                                   Page 0934
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6308 Page 34 of 39




                                   EXHIBIT 32
                                   Page 0935
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6309 Page 35 of 39




                                                              EXHIBIT 33




                                                              EXHIBIT 33
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6310 Page 36 of 39




                                   EXHIBIT 33
                                   Page 0936
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6311 Page 37 of 39




                                   EXHIBIT 33
                                   Page 0937
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6312 Page 38 of 39




                                   EXHIBIT 33
                                   Page 0938
Case 3:17-cv-01112-JLS-NLS Document 118-9 Filed 07/11/19 PageID.6313 Page 39 of 39




                                   EXHIBIT 33
                                   Page 0939
